          Case 1:19-cv-00716-EHM Document 32 Filed 02/08/21 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 19-716 L
                                      Filed: February 8, 2021


 EDWARD C. EASEY and MARGARET A.
 EASEY,

                     Plaintiffs,

    v.

 THE UNITED STATES,

                     Defendant.


                                    SCHEDULING ORDER

        On February 5, 2021, the parties filed a joint status report indicating that they are awaiting
the completion and review of the survey of Plaintiffs’ structures before beginning settlement
discussions. To allow time for survey completion and potential settlement, the parties proposed
filing another status report on or before April 2, 2021. See ECF No. 31.

       The Court agrees with the parties’ proposal. The parties shall file a joint status report on
or before April 2, 2021.

         IT IS SO ORDERED.

                                                               s/ Edward H. Meyers
                                                              Edward H. Meyers
                                                              Judge
